Citation Nr: 1028434	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  02-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a disability rating  higher than 40 percent 
for varicose veins of the right leg prior to November 1, 2005 and 
a rating higher than 20 percent after that date, to include 
restoration of the 40 percent rating.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1959 to May 1960.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The file was subsequently transferred to the RO in 
Winston-Salem, North Carolina, which is currently VA's Agency of 
Original Jurisdiction (AOJ).

In a January 2007 decision the Board denied the claims on appeal, 
and the Veteran thereupon appealed the Board's action to the 
United States Court of Appeals for Veterans Claims (Court).  In 
January 2009 the Court issued an Order granting a Joint Motion of 
the Parties to vacate the Board's decision and remand the issues 
back to the Board for further review.

In September 2009 the Board remanded the case to the AOJ for 
actions in compliance with the Court's Order.  The file how now 
been returned to the Board for further appellate review.

The issue of entitlement to service connection for 
peripheral vascular disease as secondary to the service-
connected varicose veins has been raised by the record but 
has not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over it, and it is hereby 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 1990 Board decision, the Veteran was granted an 
increased rating of 40 percent for his right leg varicose veins, 
effective June 21, 1988.

2.  VA examinations in April 2002 and August 2004 disclosed that 
the Veteran's right leg varicose veins were mild with no evidence 
of persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and ulceration.  

3.  In a December 2004 rating decision, the originating agency 
proposed to reduce the Veteran's rating for right leg varicose 
veins to 20 percent based on improvement of the disability; the 
Veteran was informed of the proposal by letter dated in January 
2005 and was afforded a period of 60 days in which to submit 
additional evidence.

4.  By rating decision dated in August 2005, the Veteran's 
evaluation for right leg varicose veins was reduced to 20 
percent, effective November 1, 2005.

5.  The evidence of record at the time of the August 2005 rating 
decision substantiates that the Veteran's right leg varicose 
veins had improved, and that the improvement would reasonably be 
maintained under the ordinary conditions of life.

6.  For the period beginning November 1, 2005, the Veteran's 
right leg varicose veins have not more nearly approximated 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

7.  The Veteran does not have a single service-connected 
disability rated at 60 percent or multiple service-connected 
disabilities of which one is rated at 40 percent with a combined 
rating of 60 percent.

8.  The Veteran's service-connected disability is not sufficient 
by itself to preclude him from securing or following 
substantially gainful employment consistent with his education 
and industrial background.


CONCLUSIONS OF LAW

1.  For the period prior to November 1, 2005, the criteria for a 
rating in excess of 40 percent for varicose veins of the right 
leg were not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7120 (2009).
2.  The 40 percent rating for right leg varicose veins was 
properly reduced to a 20 percent rating effective November 1, 
2005. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. §§ 3.105, 3.344, 3.951(a), 
4.7, 4.104, Diagnostic Code 7120 (2009).

3.  For the period beginning November 1, 2005, the criteria for a 
rating in excess of 20 percent for varicose veins of the right 
leg have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7120 (2009).

4.  The criteria for entitlement to a TDIU are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially seeks a rating higher than 40 percent for 
his varicose veins and also seeks a TDIU.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA for claims for 
increased rating and entitlement to a TDIU by letter in September 
2004, prior to initial evaluation of the claims.

The most recent Joint Motion for Partial Remand, as incorporated 
by the Court's Order, expressed no issues regarding duties to 
notice and assist.  The Board is confident that if any additional 
VCAA defects existed in its January 2007 decision, such defects 
would have been brought to the Court's attention in the interest 
of judicial economy.

The record also reflects that the originating agency has obtained 
the Veteran's service medical records, Social Security 
Administration (SSA) disability records and post- service 
treatment records.  Neither the Veteran nor his representative 
has identified any outstanding evidence that could be obtained to 
substantiate his claims on appeal, the Board is also unaware of 
any such evidence.  

The Board specifically notes the Veteran was afforded a VA 
examination in December 2009 in response to the Board's most 
recent remand.  The competency of a VA examiner is presumed, 
absent a showing of some evidence to the contrary.  Hilkert v. 
West, 12 Vet. App. 145 (1999).  The Board accordingly finds the 
RO has substantially complied with the requirements of the 
Board's remand.  Dymant v. West, 13 Vet. App. 141, 146-47 (1999).   
The Veteran has not asserted, and the record does not show, that 
his disability has increased significantly in severity since that 
examination.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the Veteran's 
claims.

Evaluation of Varicose Veins

Legal Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 
7120.  The criteria for evaluating varicose veins were amended, 
effective January 12, 1998.  Because reduction of rating requires 
evidence of improvement under the criteria under which the 
disability was originally rated, the Board will note both the old 
and the new criteria.

Prior to January 12, 1998, the rating criteria for Diagnostic 
Code 7120 were:

7120
Varicose Veins:
Ratin
g

Pronounced; unilateral or bilateral, the findings 
of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration 
and pigmentation:  


Bilateral
60

Unilateral
50

Severe; involving superficial veins above and below 
the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, marked distortion 
and sacculation, with edema and episodes of 
ulceration; no involvement of the deep circulation 


Bilateral
50

Unilateral
40

Moderately severe; involving superficial veins 
above and below the knee, with varicosities of the 
long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on 
exertion; no involvement of the deep circulation:        


Bilateral
30

Unilateral
20

Moderate; varicosities of superficial veins below 
the knees, with symptoms of pain or cramping on 
exertion:  


Bilateral or unilateral
10

Mild; or with no symptoms......
0
Note: Severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be rated as 
moderately severe.
38 C.F.R. § 4.104, Diagnostic Code 7120, prior to January12, 1998

Effective January 12, 1998, the rating criteria for Diagnostic 
Code 7120 are:

712
0
Varicose veins:
Ratin
g

With the following findings attributed to the effects 
of varicose veins:
 

Massive board-like edema with constant pain at rest
100

Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration
60

Persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration
40

Persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis 
pigmentation or eczema
20

Intermittent edema of extremity or aching and fatigue 
in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or 
compression hosiery
10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate each 
extremity separately and combine (under §4.25), using the 
bilateral factor (§4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code 7120, effective January12, 
1998

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Where entitlement to compensation has already been established 
and an increase in the disability is at issue, the present level 
of disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in both initial rating claims and 
normal increased rating claims, the Board must discuss whether 
"staged ratings" are warranted, and if not, why not.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e).
In addition, 38 C.F.R. § 3.344 provides that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that the 
entire record of examination and the medical-industrial history 
be reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which payments 
were originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, except 
in those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated. Moreover, where material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings that have continued for 
long periods at the same level (five years or more). 

Evaluation Prior to November 1, 2005

The Veteran's current claim for an increased rating was received 
in December 2000.

In an August 2001 letter, the Veteran's VA physician stated that 
the Veteran had increased pain due to his varicose veins, wore 
compression stockings at all times, and was prone to stasis 
ulcers.  The physician also noted that the Veteran's varicose 
veins affected his ability to stand and walk for extended periods 
of time and affected his ability to be gainfully employed.

Outpatient treatment records from the VA Medical Center dated 
from November 1999 through November 2006 show that the Veteran 
was seen for varicose veins, degenerative joint disease, gout, 
and peripheral vascular disease.  

In response to his claim for an increased rating, the Veteran was 
provided a VA examination in April 2002.  The Veteran noted that 
his legs tended to swell, but the swelling would not occur when 
he wore protective hosiery.  When walking short distances, he 
experienced pain caused by arthritis in his hips, knees, and 
other joints.  He estimated that he could walk half a block.  The 
Veteran stated that he got along reasonably well with respect to 
his varicose veins and while he had had a small ulcer on the left 
medial malleolus, it had completely healed.  Upon physical 
examination following removal of the Veteran's supportive 
hosiery, the examiner noted that there were no swelling and no 
active ulceration of either leg.  The Veteran had a nest of 
tortuous varicose veins, 2-3 millimeters (mm) in diameter, in his 
right calf.  His feet were both cold with no pulse palpable at 
either foot or ankle. Elevation of the legs made the veins 
collapse completely on both legs.  There was no evidence of deep 
vein thrombosis or other complications.  The Veteran's gait was 
normal.  The diagnosis was varicose veins of the right leg, 
status postoperative vein stripping, with mild and uncomplicated 
recurrence.  The examiner also noted that it seemed likely that 
the Veteran's major symptomatology was a result of his occlusive 
arterial disease of both lower extremities.  The Veteran's 
varicosities seemed to be well taken care of with his stockings 
and were without complication.

VA clinical records showed no pedal edema in August 2002, August 
2003, and November 2003.  His varicose veins were characterized 
as "asymptomatic" in March 2004.  There was no pedal edema in 
April 2004 or July 2004.

The Veteran was provided a second VA examination in August 2004.  
He reported that he experienced occasional leg cramps at night 
and pain in his right thigh upon removal of his supportive hose.  
He also stated that he was unable to exercise due to extreme 
fatigue and pain in his right leg.  The Veteran noted that he was 
an electrician and had not worked in 15 years due to pain in his 
right leg.  He denied experiencing episodes of edema with 
ulceration, persistent edema, and stasis pigmentation or eczema.  
Upon physical examination, his gait was steady and even, but slow 
and deliberate.  The examiner noted spongy nontender tortuous 
veins on the lower right leg, .75 to 1 mm in diameter.  The 
examiner noted no signs of edema, ulcers or sores, stasis 
pigmentation or eczema.   Below the knee popliteal and tibial 
pulses were audible per the office venous Doppler test.  The 
diagnosis was varicose veins of the right leg.

VA treatment records show no pedal edema in April 2005, May 2005 
and October 2005.

On review of the evidence above, the Board finds the criteria for 
a rating in excess of 40 percent were not met during the period 
under review.  As noted, the higher 60 percent rating requires 
(1) persistent edema or subcutaneous induration, (2) stasis 
pigmentation or eczema, and (3) persistent ulceration.  These 
provisions are conjunctive, not disjunctive.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision had to be met).  Compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one 
disjunctive "or" requirement had to be met in order for an 
increased rating to be assigned).  Accordingly, all three 
conditions listed in the Diagnostic Code must be met.
 
In this case, the evidence of record shows intermittent (not 
persistent) edema and intermittent (not persistent) ulceration; 
there is no evidence of any subcutaneous induration, stasis 
pigmentation or eczema.  The Board accordingly cannot find that 
the three requirements for the higher rating are met in this 
case, or that the Veteran's symptoms more closely approximate the 
criteria for such a rating.

The Board accordingly finds that the criteria for a schedular 
rating in excess of 40 percent prior to November 1, 2005 are not 
met and the claim to that extent must be denied.  Applicability 
of "staged rating" and extraschedular evaluation are addressed 
below, following discussion regarding propriety of reduced 
evaluation and evaluation of the disability from November 1, 
2005.

Propriety of Reduced Evaluation

Historically, the Veteran was granted service connection for 
varicose veins of the right leg in an August 1975 rating 
decision, which also assigned a 20 percent disability evaluation, 
effective March 4, 1975.  His disability rating was increased in 
April 1990 to 40 percent, effective June 21, 1988, based on a 
March 1989 VA examination showing large full veins that covered 
the medial aspect of the right thigh down to the right ankle.  In 
addition, September 1988 medical records showed involvement of 
the greater saphenous vein system of the right leg.  

Because the veteran's 40 percent disability evaluation had been 
in effect since June 21, 1988 the provisions of 38 C.F.R. § 
3.344(a) and (b) regarding stabilization of disability ratings 
apply in this case; 38 C.F.R. § 3.344(c).

First, the Board notes that the Veteran was given proper notice 
and appropriate time to respond before the rating for his right 
leg varicose veins was reduced from 40 percent to 20 percent. 38 
C.F.R. § 3.105.  Specifically, following a review of the evidence 
of record, the RO proposed reducing the Veteran's evaluation for 
his service-connected varicose veins of the right leg from 40 
percent to 20 percent in a December 2004 rating decision.  The 
Veteran was advised in a January 2005 letter of the proposed 
rating reduction, and informed that he could submit evidence 
showing that his varicose veins had not improved and/or request a 
hearing within 60 days of the proposed rating reduction.  The 
Veteran responded by a profanity-laced letter in February 2005 
that demanded a hearing.  The requested hearing was scheduled in 
April 2005, but the Veteran failed to appear for the hearing and 
did not request that the hearing be rescheduled.

The Board also notes that in its December 2004 rating decision, 
the RO informed the Veteran that the rating criteria for varicose 
veins had been changed, effective January 12, 1998, and that 
under 38 C.F.R. § 3.951(a), a readjustment to the Rating Schedule 
shall not be grounds for reduction of a disability rating in 
effect on the date of the readjustment unless medical evidence 
establishes that the disability to be evaluated had actually 
improved.  See 38 C.F.R. § 3.951(a).

Thereafter, by rating decision dated in August 2005, the RO 
reduced the Veteran's 40 percent evaluation for his right leg 
varicose veins to 20 percent, effective November 1, 2005.

Although the Veteran disputes the reduction of his disability 
rating for varicose veins of the right leg, he has not provided 
such evidence as would show that the results of the April 2002 
and August 2004 examinations are inaccurate, or that the 
examinations were less thorough than the March 1989 examination.  
The Board has reviewed those examination reports and has found 
them to be thorough and complete.  The Board notes that when the 
Veteran was granted an increased rating of 40 percent in April 
1990 for his right leg varicose veins, the pertinent medical 
evidence consisted of the March 1989 VA examination report, 
disclosing the presence of large full veins covering the medial 
aspect of the right thigh down to the right ankle, and medical 
records showing involvement of the greater saphenous vein system 
of the right leg.  The medical evidence received by August 2005 
showed that the Veteran's varicose veins had improved since that 
time as noted below.  

Under the rating criteria prior to 1998 under which the 
disability was originally rated, and under which improvement must 
be shown in order to justify reduced rating, there are two 
factors distinguishing the 40 percent rating from the 20 percent 
rating: size of the varicosities (2 cm. diameter versus 1 to 2 
cm. diameter) and the presence of marked distortion and 
sacculation with edema and episodes of ulceration.  As noted 
above, his varicose veins were measured as no more than 3 mm in 
diameter at his April 2002 and August 2004 VA examinations, and 
the April 2002 VA examiner characterized the Veteran's varicose 
veins as "mild."  In addition, the varicose veins were limited 
to the lower portion of his right leg, and did not run down the 
entire length of the leg as observed at the March 1989 
examination.  
  
In regard to edema, the Veteran stated during medical examination 
in April 2002 that his legs tended to swell, but the swelling 
would not occur when he wore protective hosiery; during 
examination elevation of the legs made the veins collapse 
completely on both legs.  During examination in August 2004 the 
Veteran denied persistent edema and there was no edema on 
examination.  The VA outpatient treatment records consistently 
record no pedal edema.  The Veteran's VA physician stated in 
August 2001 that the Veteran is "prone to stasis ulcers" but no 
ulcers were demonstrated on examination and the physician did not 
provide any indication as to whether such ulcers were episodic 
versus isolated.  The Board accordingly finds the evidence of 
record in August 2005 does not show "edema and episodes of 
ulceration" as required for schedular rating of 40 percent.

Finally, the Board must address whether the evidence in August 
2005 made it reasonably certain that the improvement would be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  The Joint Motion for Remand asserted that the 
February 2007 VA examination appeared to show deterioration of 
the Veteran's symptoms, thus casting doubt on whether the 
Veteran's improvement in August 2005 had actually been permanent.  
The Board disagrees.  

The evidence of record in August 2005 showed progressive 
improvement in symptoms from the examination in March 1989 
through the examination in April 2002 to the examination in 
August 2004.  Given that the record showed a history of 
progressive improvement over several years, the adjudicator in 
August 2005 could be reasonably certain that the improvement 
would continue under the ordinary conditions of life.  Further, 
the VA examiner in February 2007 in fact stated a specific 
medical opinion that the disability had improved since 1998; the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  Finally, as noted in detail below, the Veteran is not 
shown to be entitled to a rating in excess of 20 percent after 
November 1, 2005, leading to the conclusion that the improvement 
in this case has in fact been sustained under the ordinary 
conditions of life.  

Based on the evidence and analysis above the Board finds the 
reduction of rating to 20 percent effective from November 1, 2005 
was properly accomplished.  The Veteran's claim for restoration 
of the 40 percent rating must accordingly be denied.  

Evaluation from November 1, 2005

VA treatment notes show the Veteran had 1+ edema in both legs in 
January 2006.  In November 2006 he had a stasis dermatitis bunion 
on the right foot. 

The Veteran had a VA examination in February 2007. He reported 
that he had been experiencing bad pain in his anterior thigh area 
as well as cramps in his lower legs and around his ankles and 
numbness in his feet at night.  He stated that he experienced 
edema that was partially relieved by rest but denied persistent 
edema; he also denied ulceration.  Upon physical examination, the 
Veteran was found to have visible and palpable varicose veins on 
the top and lateral side of the right foot as well as on the 
right calf.  The examiner found that there was no edema, although 
stasis pigmentation was noted on the inner aspects of the ankle 
running across the medial side of both feet.  No ulceration was 
found.  The diagnosis was varicose veins of the right leg and 
bilateral peripheral arterial disease of the lower extremities, 
mild to moderate in severity.  

The examiner opined that the findings of the examination showed 
improvement since a March 1989 examination that disclosed the 
presence of large and full veins extending all the way down the 
leg.  The examiner noted that the current examination showed 
veins that were .5 to 1 centimeter (cm) wide and present on the 
medial side of the right thigh, the calf, the ankle, and the top 
of the foot.  There was no continuous enlarged vein.  The 
examiner found that the Veteran did not have severe varicose 
veins of the right leg; rather, he concluded that the Veteran had 
moderate varicose veins involving superficial veins above and 
below the knee with minimal discoloration, no edema and no 
episodes of ulceration.  The examiner also stated that it would 
require speculation to state whether the Veteran was unable to 
obtain substantially gainful employment based solely on his right 
leg varicose veins, but based on the physical examination, it 
seemed there were more symptoms and findings related to his 
peripheral arterial disease.

VA treatment records show "extremity trace edema" in April 2007 
but "no edema or deformity" in April 2008 and October 2008.   
In December 2008 he presented with a stasis ulcer of the foot, 
but the clinical notes are inconsistent as to whether the ulcer 
was on the left foot or the right; the note on that occasion 
reflected "no leg or pedal edema."  There was no pedal edema in 
February 2009 or May 2009.  Notes in August 2009 state no pedal 
edema but also state "dependent leg edema with stocking."  

The Veteran  had a VA examination in December 2009 in which he 
complained of renewed cramping in the right leg; he stated the 
veins had gradually become bigger and more painful and reported a 
lot of pain in the right thigh where the surgery had been.  He 
reported edema but denied persistent edema; the edema was 
relieved by elevation, compression hose and rest.  He also 
reported persistent skin discoloration and  constant pain even 
when at rest.  He reported that prolonged walking or standing 
produced aching, fatigue, throbbing and a heavy feeling; these 
symptoms were relieved by elevation and compression hose.  He 
reported ulceration once per year or less, and denied persistent 
ulceration.   The Veteran reported he was currently unemployed, 
having retired after more than 20 years as an electrician; he was 
now on SSA disability for disability of the legs and a lung 
condition.        

On examination there was peripheral vascular disease (PVD) of the 
right and left lower legs productive of blue coloration at the 
ankles and moving distally.  Examination specifically for 
varicose veins of the right leg showed no edema but showed stasis 
pigmentation along the medial aspect of the foot.  There was no 
ulceration.  There were visible/palpable varicosities of the 
right lateral and medial thigh and scattered throughout the lower 
leg.  On the lower leg, the varicosities were bulging and most 
prominent on the medial and posterior aspects of the calf.  There 
were spider varicosities along the medial, lateral and top of the 
foot and a rope-like varicosity of the anterior right ankle.  
There was also a linear scar on the right anterior thigh from 
previous vein stripping measuring 6 cm x 1 cm and a linear scar 
from the same surgery on the right inguinal fold measuring 7 cm x 
0.3 cm; both scars were without depression, adherence or color 
difference.  The Veteran was observed to wear support hose 
bilaterally and to walk with small shuffling steps.  He had 
decreased pinprick sensation below the knees bilaterally and 
decreased sensation to soft touch throughout both lower 
extremities bilaterally and absent on the plantar aspect of the 
foot.  The examiner noted that arterial ultrasound in July 2008 
had shown no evidence of severe arterial stenosis.

The examiner diagnosed varicose veins of the bilateral lower 
extremities and PVD of the bilateral lower extremities.  While 
the Veteran was working the varicose veins had caused pain, lack 
of endurance, decreased mobility and fatigue.  The impact of the 
varicose veins on activities of daily living (ADLs) was as 
follows: no effect on grooming, toileting or feeding; mild effect 
on dressing; moderate effect on shopping; severe effect on 
chores, recreation, travel, and bathing; and, prevents exercise 
and sports.   The examiner stated the Veteran had trouble walking 
and staying on his feet; the extent to which this was caused by 
the varicose veins rather than to other factors such as hip or 
knee pain could not be known.  The examination did not reveal 
severe signs such as ulceration or edema, but the Veteran clearly 
had PVD.  Based on history and examination, it was the examiner's 
opinion that the varicose veins would prevent the Veteran from 
working at a job requiring prolonged standing, such as his job as 
an electrician, but the varicose veins alone would not render him 
totally unemployable.

On review of the evidence above the Board finds the criteria for 
a rating in excess of 20 percent have not been met from November 
1, 2005.   The record shows the Veteran has had occasional edema, 
but so infrequent that it cannot be characterized as 
"persistent."  The Veteran had stasis pigmentation on both VA 
examinations of record, so that symptom may arguably be 
characterized as "persistent."  However, the rating criteria 
for the 40 percent rating clearly require both persistent edema 
and stasis pigmentation; Melson, 1 Vet. App. 334.  Accordingly, 
the Board must find the Veteran's symptoms do not more closely 
approximate the criteria for the next higher rating.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence presented by the Veteran in the form 
of his correspondence to VA and his statements to various medical 
providers.

Lay evidence in the form of statements or testimony by a claimant 
is competent to establish evidence of symptomatology where 
symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. 
App.465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Accordingly, the Veteran is competent to report his 
symptoms.  However, even affording the Veteran full competence 
and credibility, his reported symptoms do not approach the 
schedular criteria for a higher rating.  

The Joint Motion for Remand asserted the Board had failed to 
consider whether staged rating is appropriate in this case.  
Hart, 21 Vet. App. 505.

The Board has considered all evidence of the Veteran's symptoms 
over the period under appellate review and finds no indication 
that the Veteran's symptoms more closely approximated the 
criteria for a rating in excess of 40 percent prior to November 
1, 2005 or the criteria for a rating in excess of 20 percent 
after that date.

The Board accordingly concludes that staged rating is not 
appropriate in this case before or after November 1, 2005.
 
The Joint Motion for Remand also asserted the Board had confused 
the criteria for extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) and the criteria for referral under 38 C.F.R. 
§ 4.16(b).  Accordingly, the Board will now discuss 
extraschedular referral under 38 C.F.R. § 3.321(b); 
extraschedular referral under 38 C.F.R. § 4.16(b) will be 
considered in conjunction with the TDIU discussion.   

In determining whether a case should be referred for extra-
schedular consideration under 38 C.F.R. § 3.321(b), the Board 
must compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability; if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

 In this case, the manifestations of the disability are 
contemplated by the schedular criteria.  The Board has therefore 
determined that referral of this case for extra-schedular 
consideration under 38 C.F.R. § 3.321(b) is not in order.

Entitlement to a TDIU

Legal Criteria

A total rating based on unemployability due to service- connected 
disabilities may be granted where the schedular rating is less 
than total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent. 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to 
the benefits on an extra-schedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected disability. 38 
C.F.R. §§ 3.321(b), 4.16(b).

Analysis

The Veteran has only been granted service connection for varicose 
veins, which were rated as no more than 40 percent during the 
period of this claim.  Therefore, he does not meet the minimum 
schedular criteria for a total rating based on unemployability as 
required by 38 C.F.R. § 4.16(a), and the Board turns its 
attention to entitlement to an extraschedular evaluation.

An SSA decision in March 1991 granted the Veteran SSA disability 
benefits due to varicose veins of the lower extremities (primary 
diagnosis) and other disorders of the respiratory system 
(secondary diagnosis).  Of note, the commentary of the decision 
stated the Veteran's impairments included varicose veins in both 
legs (he is service connected for the right lower extremity 
varicose veins), emphysema, hypertension and fibrosis (not 
service-connected disabilities); these impairments together 
affected the Veteran's ability to sit, stand, walk bend, lift or 
carry and thus rendered him unable to perform the full range of 
even sedentary work.  The decision noted the Veteran is a high 
school graduate and trained as an electrician.

In an August 2001 letter, the Veteran's VA physician stated that 
Veteran's varicose veins affected his ability to stand and walk 
for extended periods of time and affected his ability to be 
gainfully employed.

In April 2002 the Veteran informed a VA examiner he had been 
unable to work for the past 13 years.  However, after clinical 
examination and review of the record the examiner characterized 
the varicose veins as "mild" and stated the major symptomology 
appeared to be the result of occlusive arterial disease of both 
lower extremities; the bilateral varicosities were well taken 
care of by the stockings, without  complication.

Finally, the VA examiner in February 2007 stated an opinion based 
on history and examination that the varicose veins would prevent 
the Veteran from working at a job requiring prolonged standing, 
such as his previous job as an electrician, but the varicose 
veins alone would not render him totally unemployable.

As noted above, the Veteran has repeatedly stated that he has 
been unable to work for over 15 years as a result of his varicose 
veins.  However, VAMC treatment records show that the Veteran has 
also undergone treatment for degenerative joint disease, gout, 
and peripheral vascular disease. Moreover, both the April 2002 
and February 2007 VA examiners noted that the Veteran's 
nonservice-connected arterial disease manifested more symptoms 
than his service-connected varicose veins. Finally, while the 
Veteran's VA physician stated in August 2001 that the Veteran's 
varicose veins "affected" his ability to be gainfully employed, 
the VA examiner in February 2007 stated more specifically that 
while the varicose veins caused some impairment of employment the 
disability, alone, did not render the Veteran totally 
unemployable.

The Veteran has asserted in his correspondence that he is trained 
for no work other than being an electrician, so his varicose 
veins effectively make him unemployable.  However, the record 
shows the Veteran is a high school graduate and his 
correspondence to VA shows him to be literate.  There is no 
indication that the varicose veins, alone, preclude the Veteran 
from obtaining sedentary employment consistent with his 
educational background; the Board notes in that regard that the 
SSA disability is based on varicose veins but also on nonservice-
connected emphysema, hypertension and fibrosis.  

The Board accordingly finds the criteria for entitlement to a 
TDIU, to include consideration of extraschedular evaluation under 
38 C.F.R. § 4.16(b), are not met.
 

ORDER

Entitlement to a disability rating in excess of 40 percent for 
varicose veins of the right leg prior to November 1, 2005, and to 
a disability rating in excess of 20 percent for the disability on 
and after November 1, 2005 to include restoration of a 40 percent 
disability rating, is denied.

Entitlement to a TDIU is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


